Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3, 5 - 8, 10 - 14, 16 - 19, 21 - 24, 27 - 32, 34, 36 - 50 are pending.  
Claims 1, 8, 19, 27 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein updating secure access information in order to facilitate communication among a data owner server, a genetic data storage server, a genetic data generating server, and a genetic data analyzing server, and wherein the set of secure access information includes (i) public keys of asymmetric cryptographic key pairs generated by each of the associated servers, and time stamps comprising encrypted time blocks, and wherein assigning a unique identification number to each of the data owner server, a genetic data generating server, a genetic data analyzing server, and a genetic data storage server, and to the genetic data of the data owner, and wherein a coordinator server is arranged to communicate secure access information that allows the genetic data storage server to act as a proxy server between the genetic data generating server and the genetic data analyzing server, such that the coordinator server does not store, transmit, and access genetic data, and wherein the coordinator server is arranged to provide unique identification numbers and time stamps in order to facilitate completion of a cryptographic key table, that includes a unique identification number for each of the genetic data, the data owner server, and the genetic data analyzing server, and a time stamp specifying a time block during which the genetic data analyzing server is allowed to decrypt encrypted genetic data provided to the genetic data analyzing server, a key for the cryptographic key table, and a hash result of a previous cryptographic key table, and wherein content of the cryptographic key table is arranged to be run through a secure hash algorithm in order to produce a decryption key for decrypting encrypted genetic data so that the genetic data analyzing server can analyze the genetic data, and the genetic data analyzing server can complete the cryptographic key table within the time block in order to obtain the decryption key, in addition to the other limitations in the specific manner as recited in claims 1, 3, 5 - 8, 10 - 14, 16 - 19, 21 - 24, 27 - 32, 34, 36 - 50.  
  
Claims 3, 5 - 7, 44, 45 are allowed due to allowed base claim 1.  
Claims 10 - 14, 16 - 18, 46, 47 are allowed due to allowed base claim 8.  
Claims 21 - 24, 48, 49 are allowed due to allowed base claim 19.  
Claims 28 - 32, 34, 36 - 43, 50 are allowed due to allowed base claim 27.

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
July 18, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436